Citation Nr: 0712940	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) due to testicle removal.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for insomnia (claimed 
as a sleeping disorder).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a subcapital fracture, to include aseptic 
necrosis of the left femur.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a subcapital fracture, to include aseptic 
necrosis of the right femur.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a bilateral hip disability, to include loss of 
motion of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  

It is noted that the veteran was scheduled to appear at a 
Board videoconference hearing on June 28, 2005, but an email 
from the RO dated that same day indicated that the hearing 
was to be rescheduled because of equipment failure.  The 
veteran's hearing was rescheduled on August 30, 2005, but he 
failed to report for such.  It was noted in an April 24, 
2007, email that he was unable to attend the hearing due to 
his house burning and VA had no correct address at the time, 
and a new hearing date was requested.  The Board construes 
the aforementioned as a motion for a new hearing date, and 
finds that good cause is shown for his failure to report.  
See 38 C.F.R. § 20.704(d) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board has granted the veteran's request 
for a new hearing date.  As such, this case needs to be 
returned to the RO so that a Board videoconference hearing 
may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the veteran for a 
videoconference hearing in accordance with 
applicable procedures.  The veteran and 
his representative should be provided with 
notice as to the time and place to report 
for said hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



